Citation Nr: 1507717	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-00 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation of diabetes mellitus, Type II, in excess of 10 percent from June 7, 2012, and in excess of 20 percent from December 21, 2012.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Pursuant to the January 2013 formal appeal (VA Form 9), the Veteran was scheduled for a hearing before a Veterans Law Judge in January 2015.  The Veteran failed to report for his scheduled hearing, and failed to submit any good cause for his absence.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  Prior to December 21, 2012, treatment of the Veteran's diabetes mellitus type II required a restricted diet, but neither oral hypoglycemic agent nor insulin was shown to be required . 

2.  As of December 21, 2012, treatment of the Veteran's diabetes mellitus type II has required the use of an oral hypoglycemic agent, but at no times have his activities required regulation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for diabetes mellitus type II were not met for the period from June 7, 2012, through December 20, 2012.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.6, 4.10, 4.14, 4.119, Diagnostic Code 7913 (2014). 

2.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus type II were not met from December 21, 2012, forward.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.6, 4.10, 4.14, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009.  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.

As for the duty to assist, pertinent post-service medical records have been obtained, to the extent available.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  VA and private treatment records have been obtained.  The Veteran was also scheduled to testify at a Board hearing, but he failed to report.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, an August 2012 VA examination report discussed all applicable medical principles and medical treatment records relating to the increased rating issue discussed herein, and the opinion is considered adequate upon which to decide the claim at issue.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126. 

Here, the Veteran filed a claim seeking service connection for diabetes mellitus that was received in June 2012.  Service connection was granted, with a 10 percent evaluation assigned from the date of claim.  A January 2013 rating decision  increased that evaluation to 20 percent, effective December 21, 2012.  The Veteran argues that neither evaluation accurately reflects the severity of his service-connected diabetes. 

The Veteran's diabetes is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this provision, a 10 percent rating is warranted for diabetes mellitus manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year, or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but non-compensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

In conjunction with his claim, the Veteran was afforded a VA examination in August 2012.  At that time, it was noted that the Veteran's diabetes was managed by a restricted diet.  The report did not indicate the need for oral hypoglycemic agents or prescribed insulin, and the regulation of activities as part of the medical management of his condition was not required.  There was no indication of ketoacidosis or hypoglycemic reactions that required visits to his diabetic care provider, and the Veteran had not been hospitalized for such.  The Veteran denied unintentional weight loss, and there was no indication of loss of strength attributable to diabetes.  Examination did not reveal the presence of diabetic peripheral neuropathy, nephropathy, renal dysfunction, or retinopathy.  No other condition was found to be at least as likely as not related to or aggravated by his diabetes mellitus.  A review of laboratory testing  revealed an A1C of 6.5 percent or greater on two or more occasions (in 2011 and 6.7 percent on February 21, 2012).  It was further noted that the Veteran's diabetes did not have an impact on his ability to work.

Thus, the evidence from June 7, 2012, until December 20, 2012, unequivocally demonstrates that the Veteran's diabetes required a restricted diet only.  There is no evidence showing a prescription for insulin, or any oral agent.  Therefore, there is no evidence of record to support an evaluation in excess of 10 percent under Diagnostic Code 7913 for this period, to include private and VA treatment reports. 

In a VA outpatient report dated December 21, 2012, it was first indicated that oral hypoglycemic medication was required for diabetic control.  This, in conjunction with the need for a restricted diet, supports a 20 percent evaluation for diabetes under Diagnostic Code 7913, and the RO correctly assigned a staged rating, providing a 20 percent evaluation from that date, December 21, 2012.  However, as neither insulin, nor an oral hypoglycemic agent had been shown to be required to treat the Veteran's diabetes mellitus prior to that time, a schedular rating in excess of 10 percent was not warranted earlier than December 21, 2012.  

As noted, a rating in excess of 20 percent requires the need for the regulation of activities to treat diabetes mellitus.  This has simply not been shown by the record at any time, and since each schedular rating in excess of 20 percent requires the regulation of activities to treat diabetes mellitus, a higher schedular rating is not warranted at any time during the course of the Veteran's appeal.

The Veteran's statements, the VA treatment records, and the VA examination reports do not include any indication that the Veteran's activities required regulation to control his diabetes.  Moreover, there is no evidence that the Veteran has experienced episodes of ketoacidosis or hypoglycemic reactions requiring either hospitalization, or twice a month visits to a diabetic care provider.  Therefore, there is no evidence to support a 40, 60, or 100 percent schedular rating under Diagnostic Code 7913.  

As the Veteran's diabetes does not require the regulation of activities, is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, and does not require twice a month visits to a diabetic care provider; the Veteran is not entitled to a disability rating higher than 20 percent at any time. 

Having carefully considered the claim and applying the law, the Board finds that the preponderance of the evidence does not support increased evaluation in excess of 10 percent for diabetes for the period from June 7, 2012, to December 20, 2012, or an increased evaluation for diabetes in excess of 20 at any time.

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected diabetes are more than adequate in this case.  In this case, the schedular rating criteria consider the various treatments required for diabetes mellitus.  The Veteran has not described any side effects from his diabetes mellitus that would make his case unique or unusual.  Rather, treatment of his diabetes mellitus requires the use of an oral hypoglycemic agent.  Such treatment, is specifically contemplated.  Moreover, even if the schedular rating criteria did not adequately describe his diabetes mellitus, the Veteran has never been hospitalized in conjunction with his diabetes mellitus, and the VA examiner specifically noted that diabetes did not interfere with the Veteran's employment.  As such, none of the governing norms of an extraschedular rating are shown to be present.  Here, the Veteran's diabetic manifestations simply do not exceed the available rating criteria, and a special disability picture is not indicated.  As such, referral for consideration of an extraschedular rating is denied.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The evidence does not indicate that the Veteran specifically alleged that he is unemployable on account of  his diabetes, and the VA examination of record specifically found that his disability did not have an impact on the Veteran's ability to work.  As such, Rice is not applicable.
 

ORDER

An initial evaluation of diabetes mellitus, Type II, in excess of 10 percent from June 7, 2012, and in excess of 20 percent thereafter is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


